--------------------------------------------------------------------------------

EXHIBIT 10.1
  
AMENDMENT NO. 1 TO
MANAGEMENT SERVICES AGREEMENT
 
This Amendment No. 1 to Management Services Agreement (this “Amendment”) is made
on March 3, 2011 and is effective as of March 1, 2011, by and between Cuming
Flotation Technologies, LLC, a Delaware limited liability company (“OPCO”) and
Deep Down, Inc., a Nevada corporation (“Deep Down”).  OPCO and Deep Down are
referred to herein collectively as “Parties” and each individually as a “Party”.
 
W I T N E S S E T H :
 
WHEREAS, OPCO and Deep Down entered into a Management Services Agreement dated
as of December 31, 2010 and effective January 1, 2011 (the “Agreement”); and
 
WHEREAS, the Parties desire to amend the Agreement as set forth herein.
 
NOW, THEREFORE, the Parties, intending to be legally bound, hereby agree as
follows:
 
Section 1. Amendment to the Agreement.
 
(a) The Parties agree that Section 1.2 of the Agreement shall be deleted in its
entirety and replaced with the following:
 
“1.2           Additional Services.  From time to time, OPCO may request
additional services to be provided by Deep Down that are not otherwise set forth
on Exhibit A by providing Deep Down with a written request for such additional
services.  Promptly after receipt of such request, Deep Down shall notify OPCO
whether it will provide the additional services.  In the event that Deep Down
agrees to provide such additional services, representatives of OPCO and Deep
Down shall use their reasonable, good faith efforts to mutually agree on the
terms and conditions for such additional services, including the rates for such
additional services which shall be paid together with the Monthly Fee (defined
below) in accordance with Section 2.2.  Any such additional services shall be
effective as of the date of execution of an amendment to Exhibit A by duly
authorized representatives of the Parties.”
 
(b) The Parties agree that Section 2.1 of the Agreement shall be deleted in its
entirety and replaced with the following:
 
“2.1           Fee.
 
 
a.
OPCO shall pay to Deep Down a monthly fee in consideration for the Services
actually provided to OPCO by management of Deep Down (the “Personnel Fee”) and a
monthly fee in consideration for the allocated overhead expenses, as set forth
on Exhibit B, associated with such Services (the “Overhead Fee” and, together
with the Personnel Fee, the “Monthly Fee”).  With respect to each of the named
managers in Exhibit C, the Personnel Fee shall be calculated by multiplying such
manager’s monthly rate (set forth on Exhibit C) by the number of hours actually
spent by such manager providing Services to OPCO during a calendar month divided
by the total hours worked by that manager during that calendar month.  The
Overhead Fee for each calendar month will be calculated based on the formula in
Exhibit C.  Notwithstanding any other provision in this Section 2.1, at no time
during the first month following the effective date of this Amendment (March
2011) shall the Monthly Fee be reduced below $68,325, and at no time during the
second (2nd), third (3rd) and fourth (4th) month following the effective date of
this Amendment (April-June 2011) shall the Monthly Fee be reduced to an amount
less than $42,000 per month (“Minimum Monthly Fees”) except, in both cases, as
set forth in Section 2.1(b) below.

 
 
1

--------------------------------------------------------------------------------

 
 
 
b.
In the event one of the named managers in Exhibit C resigns, is terminated,
dies, becomes incapacitated or is otherwise unable to continue performing all of
the Services provided by such manager pursuant to this Agreement and is not
replaced in accordance with the process set forth in Section 1.3(c) of the
Master Services Agreement, the Minimum Monthly Fees will be reduced by that
manager’s current portion of the current Monthly Fee.

 
 
c.
Deep Down shall provide OPCO with an invoice, providing in reasonable detail
(including by attachment of completed hourly timesheets), for the Personnel Fee
relating to the prior calendar month no later than ten (10) Business Days after
the end of such month.

 
 
d.
If, with respect to each named manager in Exhibit C, Deep Down reasonably
projects the Personnel Fee attributable to such manager will exceed such
manager’s maximum personnel fee (set forth on Exhibit C), then Deep Down must
notify a York representative of the OPCO board of directors of the projected
excess and obtain written approval from such board member for such manager to
provide Services to OPCO which would result in such excess.”

 
(c) The Parties agree that first sentence of Section 2.2 of the Agreement shall
be deleted in its entirety and replaced with the following:
 
“Each Monthly Fee shall be payable in U.S. Dollars by wire transfer and shall be
payable on the 5th business day following OPCO’s receipt of the invoice
described in Section 2.1.b (or, if such day is not a Business Day, then on the
next occurring Business Day thereafter).”
   
(d) The Parties agree that Exhibit C of the Agreement shall be deleted in its
entirety and replaced with Exhibit A hereto.
 
Section 2. No Other Amendments.  Except as expressly amended hereby, the Secured
Purchase Agreement is not amended or waived in any respect and remains in full
force and effect.
 
Section 3. Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
shall together constitute one and the same instrument.
 
Section 4. Governing Law.  This Amendment and all matters arising out of or
relating to this Amendment shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without giving effect to any choice of
law principals.
 
[SIGNATURE PAGE FOLLOWS]
  
 
2

--------------------------------------------------------------------------------

 
  
IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.
 
  

  CUMING FLOTATION TECHNOLOGIES, LLC          
 
By:
/s/ Glen Gordon       Name:  Glen Gordon       Title:  President          


  

  DEEP DOWN, INC.          
 
By:
/s/ Eugene L. Butler       Name:  Eugene L. Butler       Title:  Executive
Chairman & CFO          


 
3

--------------------------------------------------------------------------------